Browne, C. J.,
dissenting.—-The principles governing the repeal of statutes by implication laid down in Stewart v. DeLand-Lake Helen Special Road and Bridge District, 71 Fla. 158, 71 South. Rep. 42, cited approvingly in the opinion of the majority of the court, as well as the principles laid down in prior decisions, impel me to a different conclusion from that reached by this court.’
The court has said “While statutes may be impliedly as well as expressly repealed, yet the enactment of a stat*572ute does not operate to repeal by implication prior statutes unless such is clearly the legislative inteñt. An intent to repeal prior statutes or portions thereof may be made apparent when there is a positive and irreconcilable repugnancy between the provisions of the later enactment and those of prior existing statutes.” State v. Gadsden County, 63 Fla. 620, 58 South. Rep. 232, and cases cited.
It seems to be settled by the cases cited supra, and by the opinion in this case, that a general act will be held to repeal a prior special act when “the two acts are so repugnant and irreconcilable as to indicate a legislative intent that the one should repeal or modify the other.”
The case of Florida East Coast Ry. Co. v. Hazel, quoted from in the majority opinion, recognizes the doctrine that a special statute may be repealed by. a general one if there is a “positive repugnancy” between the two, or if “the last was-Hearly intended to prescribe the only rule which should govern the case provided for;” and this, notwithstanding “Repeals by implication are not favored.”
In the case of Ferguson v. McDonald, 66 Fla. 494, 63 South. Rep. 915, the right of the City of Miami to impose a license tax on a Telegraph Company was upheld, notwithstanding the provisions of the general State revenue license law, which provided that “no further license tax shall be imposed by any county or municipality;” but that was based upon the provision of the general revenue license law, that “Nothing in this act shall be construed as in any way abridging or limiting the powers which have been granted, or may be granted to any municipal corporation by special act or Charter Act for the purpose of requiring the payment of license taxes.”
' Chapter 6924 Laws of Florida, Acts of 1915, does not contain such a reservation or exception. It is posi*573tively prohibited, and the permissive authority of the Pensacola Charter is so repugnant and irreconcilable to the latter act, “as to indicate a legislative intent that the 'former should repeal pro tanto, the latter.” I know of no language by which the Legislature could have expressed its intention more forcibly, more emphatically, more unequivocally than that used in the act which this decision nullifies so far as the City of Pensacola and other cities having similar Charters are concerned.
The rules governing the construing of Legislative enactments are prescribed for the purpose of ascertaining the legislative intent, and should not be applied to thwart it, particularly a case in which the intention is so clear and unequivocal, and I am reluctant to declare any act of the legislature or any part thereof, void or inoperative, except when it is so -clearly so as to leave no ground for a reasonable difference of opinion. I think the decision of the lower court should have been affirmed.